Citation Nr: 0715197	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-41 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to November 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in Providence, Rhode Island.


FINDING OF FACT

The veteran's bipolar disorder is manifested by occupational 
and social impairment which most nearly approximates 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for bipolar disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that the veteran 
should submit all pertinent evidence in his possession, by a 
letter mailed in June 2004, prior to its initial adjudication 
of the claim.

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for bipolar disorder, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board has determined that an 
increased rating is not warranted for the veteran's bipolar 
disorder disability.  Consequently, no effective date for an 
increased rating will be assigned.  Accordingly, the failure 
to provide notice with respect to that element of the claim 
is no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA and private 
treatment records and service medical records.  In addition, 
the veteran was afforded VA examinations in June 2004 and 
September 2005.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 30 percent rating is warranted for bipolar disorder if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9432.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9432.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

GAF scores ranging from 41 to 50 are assigned where there 
are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  

GAF scores ranging from 51 to 60 are appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. 

The pertinent evidence of record consists of a statement by 
the veteran's wife, employment performance evaluations and 
memoranda, VA examination reports, VA outpatient treatment 
records, West Bay Psychiatric Associates treatment records, 
and University Medicine Foundation treatment records.  The 
veteran is currently assigned a 30 percent rating for bipolar 
disorder under Diagnostic Code 9432.  

In this case, the Board finds that, although some of the 
symptoms associated with a 50 percent rating are at least 
arguably present, the evidence demonstrates that the social 
and occupational impairment from the veteran's bipolar 
disorder more nearly approximates the occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks contemplated by a 30 percent 
rating than the reduced reliability and productivity required 
for a 50 percent rating.  

The evidence does not show a flattened affect.  In a VA 
examination conducted in June 2004, the veteran's affect was 
congruent and reactive.  In a VA examination conducted in 
September 2005, the veteran's affect was full range and 
slightly labile when discussing his children and the pressure 
he feels regarding the responsibility of supporting his 
family.  The examiner noted that his affect was content 
appropriate throughout the interview.  In a general mental 
health visit conducted in October 2005, the veteran's affect 
was appropriate not labile, and his mood congruent.
The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  In the June 2004 VA 
examination, the veteran's speech was within normal limits 
for rate, rhythm, and content, and there were no articulation 
errors noted.  Also, in a VA examination conducted in 
September 2005, the veteran's speech was normal in rate and 
volume throughout the interview.  In a general mental health 
visit conducted in October 2005, the veteran's speech was 
normal in rate, loudness and structure.

The evidence is not consistent with panic attacks more than 
once a week.  In June 2004, the veteran denied anxiety-
related symptoms.  In a January 2005 addendum to a mental 
health assessment, the physician noted that the veteran had 
generalized anxiety but the veteran had denied panic attacks.

The evidence is not consistent with impairment of short-term 
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  In a June 2004 VA 
examination, the veteran denied problems with memory 
concentration, or distractibility.  In a February 2005 
general mental health note, the physician noted that the 
veteran's memory appears to be intact as evidenced from the 
interview.

The evidence is not consistent with difficulty in 
understanding complex commands, or with impaired abstract 
thinking.  In a September 2005 VA examination, the veteran's 
thought form was lucid and coherent, not tangential or 
circumstantial.  The veteran does not report impairment with 
abstract thinking, and there does not appear to be any 
objective evidence consistent with these criteria.  

The evidence is not consistent with impaired judgment.  In a 
September 2005 examination, there was no evidence of 
hallucinations.  His thought content was marked by some mild 
feelings of worthlessness and hopelessness but he was neither 
delusional nor obsessional.  In a June 2004 examination, the 
examiner noted that the veteran's judgment and insight were 
both good and there were no indications of a formal thought 
disorder.

The evidence is not consistent with persistent disturbances 
of motivation and mood.  In a June 2004 examination, the 
veteran described his mood as "irritable" but he denied 
suicidal or homicidal ideation.  The veteran reported that 
his mood is usually good but that he has mood swings and is 
sometimes irritable with his wife and family.  He noted that 
his relationship with his family is sometimes strained due to 
his irritability.  In his September 2005 examination, the 
veteran denied current or past suicidal or homicidal 
ideation, urge, intent, or plan.  In October 2005, the 
veteran reported a stable mood.  Though the veteran has 
reported some mood disturbances, the infrequent irritability 
does not appear to reflect his overall condition and the 
veteran even reports that his mood is usually good.

With respect to a difficulty in establishing effective work 
and social relationships, the Board finds that, while the 
veteran does experience occupational and social impairment 
and that this does on occasion approach the level described 
for the 50 percent level, overall, his symptoms more nearly 
approximate the 30 percent level.  

In a June 2004 VA examination, the veteran reported his work 
history.  After discharge from the service, he attended the 
Rhode Island School of Electronics for two years.  The 
veteran then worked for [redacted] for 21 months.  The veteran 
then worked for [redacted] for one year.  He left that job 
to pursue better opportunities.  He then worked for [redacted] 
Company for 14 years.  He was fired in July 2002 for 
apparently not maintaining the machinery properly.  After 
being fired, he worked for several contractors as an 
electrical apprentice.  He would either leave the job 
voluntarily or would be laid-off for economic issues.  At the 
time of the examination, he had not worked since April 2004.  
He was a stay-at-home father and was not looking for work.  
The veteran also noted problems with irritability and 
withdrawal, and isolation from other coworkers.  He believes 
his illness has contributed to his sporadic work history.  
The examiner found that there was no social or occupational 
impairment as a result of the veteran's mental disorder.

In September 2004, the veteran's private family medicine 
physician, Dr. M., wrote a letter to the VA stating that the 
veteran was currently unemployable due to an essential tremor 
and bipolar disorder.  He did not identify any of the 
veteran's psychiatric symptoms or otherwise support his 
opinion.  Also in September 2004, a nurse from West Bay 
Psychiatric Associates, B.H., stated that the veteran is 
unemployable due to his bipolar disorder.  However, she 
reported a GAF score of 60, which is only indicative of 
moderate occupational impairment.  She did also failed to 
identify any of the veteran's psychiatric symptoms.  
Therefore, the Board has found both of these opinions to be 
of little probative value.   

In a January 2005 mental health assessment, the veteran noted 
that he had a new job which he hoped would be a permanent 
position as opposed to the temporary positions he had done 
for the last two years.  

In a September 2005 VA examination, the examiner, Dr. K., 
noted that after carefully considering the veteran's 
employability as well as discussing the case with Dr. K., she 
concluded that it is at least as likely as not that the 
veteran is employable at this time.  She noted that although 
there is some documentation in the claim file to suggest that 
the veteran has had difficulties at work in the past, he is 
at the present time gainfully employed on a full-time basis 
and although he is worried about the possibility of losing 
this job at the present time there is no indication of any 
formal difficulty.  She further opined that clearly the 
veteran suffers from a chronic mental illness, and clearly he 
is quite symptomatic at times.  However, she did feel that he 
has struggled and worked hard in order to cope with his 
symptoms such that he can continue to work.  In her opinion, 
his mental illness is moderate in intensity.  She added that, 
given that the veteran suffers from a serious, chronic mental 
illness, it is entirely possible that his status might change 
in the future and have an adverse impact on his ability to 
work that would leave him unemployable.    

In an October 2005 outpatient visit, the veteran reported 
some friction at work which he believed was due to his 
illness and personality.  He otherwise reported a stable job 
situation.  

The intermittent nature of the veteran's social and 
occupational impairment is also reflected in the Global 
Assessment of Functioning (GAF) scores recorded during the 
period on appeal.  The veteran had a GAF score of 65, 
recorded in June 2004; a score of 60, recorded in September 
2004; a score of 40, recorded in January 2005; a score of 68, 
recorded in July 2005; a score of 58, recorded in September 
2005; and a score of 68, recorded in October 2005.  
Therefore, the majority of the veteran's GAF scores 
demonstrate mild to moderate symptoms.  The unusual GAF score 
of 40, recorded in January 2005, was noted at a time when the 
veteran had just begun his new job and was having trouble 
with his siblings over the care of his mother.  The issue 
with his mother was scheduled to be going to probate court a 
few weeks after his appointment at VA.  The score was based 
on impaired reality testing, something that is not otherwise 
shown in the record.  While there is no official correlation 
between GAF scores and any particular rating, to the extent 
that the GAF scores are in conflict with the objective 
findings reported and discussed above, the Board places 
greater weight on the objective clinical findings.  

The Board finds Dr. K.'s VA examination of the veteran to be 
highly probative since it was conducted at the time when the 
veteran had been employed full-time for about eight months.  
Dr. K. opined that the veteran was employable at the time of 
the examination.  Therefore, the Board finds that although 
the veteran has had trouble maintaining employment in the 
past, he is now employable.  In addition, the veteran's 
social isolation seems minimal since he has been married for 
fifteen years.

As discussed above the veteran clearly has intermittent 
periods of worsening symptoms, which may at times approach 
the level required for a 50 percent rating, especially in 
terms of employability.  However, such fluctuations are 
consistent with the description of the 30 percent level.  
Based on the evidence overall, the Board finds that the 
social and occupational impairment from the veteran's bipolar 
disorder most nearly approximates the level of impairment 
contemplated by the assigned rating of 30 percent.  The Board 
accordingly finds that a rating higher than 30 percent is not 
in order.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a  rating higher than 30 percent for bipolar 
disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


